Citation Nr: 1040206	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-19 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of 
a splenectomy.



WITNESSES AT HEARING ON APPEAL

Appellant & Spouse



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1974 to September 1977.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2006 rating 
decision of the Cleveland, Ohio Department of Veterans Affairs 
(VA) Regional Office (RO).  In July 2008, a Travel Board hearing 
was held before the undersigned.  A transcript of the hearing is 
associated with the veteran's claims file.  In September 2008, 
the case was remanded for additional development and for 
consideration of whether the Veteran was entitled to a separate 
10 percent rating for a tender and painful scar associated with 
his service-connected splenectomy.  In May 2010, he was awarded 
service connection for a residual scar, status post spleen 
removal, rated 10 percent, effective July 24, 2008.  He has not 
filed a notice of disagreement with that determination.

In the September 2008 remand, the Board noted the Veteran's 
allegations that at the time of his 1975 splenectomy, he was told 
that part of his stomach and intestines had also been removed.  
As he appeared to be seeking service connection for additional 
disability (or was requesting that his service-connected entity 
be expanded to encompass additional pathology), and as the matter 
had not been adjudicated by the Agency of Original Jurisdiction 
(AOJ), the matter was referred to the AOJ for clarification and 
any appropriate action.  The record does not reflect that any 
action has been taken; therefore, the matter is again 
referred to the AOJ for any appropriate action.

The Board also notes that a claim for entitlement to a total 
disability rating based on individual unemployability (TDIU) was 
received from the Veteran in November 2008.  See November 2008 VA 
Form 21-8940.  This matter likewise has not been adjudicated 
by the AOJ; therefore, the Board does not have 
jurisdiction over it and it is referred to the ALJ for 
appropriate action.





FINDINGS OF FACT

At no time during the appeal period are the Veteran's residuals 
of a splenectomy shown to have been manifested by complications 
such as system infections with encapsulated bacteria, nor has it 
resulted in abnormal platelet counts.


CONCLUSION OF LAW

A rating in excess of 30 percent for residuals of a splenectomy 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.951, 4.1, 4.3, 4.7, 4.117; Diagnostic Code 
(Code) 7706 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The appellant was advised of VA's duties to notify and assist in 
the development of his claim.  While he did not receive complete 
notice prior to the initial rating decision, September 2005, 
March 2006, July 2008, October 2008, November 2008, and August 
2010 letters provided certain essential notice prior to the 
readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  Specifically, they provided notice of 
what was needed to substantiate an increased rating claim and 
explained the evidence VA was responsible for providing and the 
evidence he was responsible for providing.  An August 2010 
supplemental statement of the case (SSOC) readjudicated the 
matter after the Veteran responded and further development was 
completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (VCAA timing defect may be cured by the issuance of fully 
compliant notification followed by readjudication of the claim).  

The Veteran's pertinent postservice treatment records have been 
secured.  The RO arranged for VA examinations in June 2006, in 
March 2010 with an addendum opinion in April 2010, and in August 
2010.  The Board notes that the March 2010 and August 2010 VA 
examinations were conducted pursuant to the Board's September 
2008 remand in which it was requested that the Veteran be 
afforded a VA examination by "an appropriate physician."  A 
review of the examination reports show that the March 2010 VA 
examination and April 2010 addendum opinion were completed by a 
nurse practitioner (with acknowledgement by a physician) and that 
the August 2010 VA examination was completed by a physician's 
assistant.  Although neither examination was conducted by a 
physician, a review of the examination reports show that the 
examinations were thorough, the findings reported were detailed, 
and the opinions offered were responsive to the questions posed.  
As the examinations were by healthcare professionals (who 
presumably have sufficient training and medical expertise to be 
qualified to conduct them, and to provide the opinions sought), 
as the medical questions posed were not so complex as to be 
beyond the competence of a non-physician, as there is no 
conflicting medical evidence, and as the examiners thoroughly 
explained the rationale for the opinions given, the Board finds 
that there has been substantial compliance with the remand 
directives, and that a remand of the matter for strict compliance 
with the terms of the remand is not required.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 
Vet. App. 97 (2008) (in a case where the opinion sought was 
provided by a neurologist, rather than by an internal medicine 
specialist as requested); Dyment v. West, 13 Vet. App. 141, 145-
46 (1999); aff'd 287 F.3d 1377, 1383-84 (Fed. Cir. 2002) 
(substantial, and not strict compliance with a Board remand is 
necessary).  Significantly, the Veteran also has not alleged that 
his March 2010 and August 2010 VA examinations were less than 
adequate.

The Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  The Veteran has not identified any pertinent 
evidence that remains outstanding.  Accordingly, VA's duty to 
assist is met and the Board will address the merits of the claim.

B.	Factual Background

The Veteran's claim for an increased rating for his residuals of 
a splenectomy was received in August 2005.  

October 2003 to April 2006 VA treatment records are silent for 
any complaints, findings, treatment, or diagnoses related to 
splenectomy residuals.

On June 2006 VA examination, the Veteran reported he worked as a 
laborer and that it was become increasingly difficult for him to 
work as he experienced abdominal pain (in his epigastric region) 
when lifting objects.  The pain did not radiate, he rated it as a 
4 on a scale of 10, and stated it was relieved with rest.  On 
interview, he denied frequent infections, blood disorders, 
blurred/double vision, headaches, loss of consciousness, 
dizziness, shortness of breath, chest pain, palpitations, 
nocturia, diarrhea, constipation, blood in urine/stool, nausea, 
or vomiting.  He did complain of intermittent upper extremity 
weakness, but denied numbness and tingling.  On physical 
examination of the abdomen, an old midline incision was noted.  
There was no pain on palpation, no organomegaly, bowel sounds 
were normal, and no hernia was noted.  The examiner opined, 
"Veteran with remote history of splenectomy in 1975 due to 
[motor vehicle accident], no residual issues or complications 
from same.  [Abdominal pain] not noted on exam and unlikely 
related to remote splenectomy."

September 2005 to July 2007 VA treatment records show that in 
September 2006, the Veteran complained of lower abdominal 
discomfort for one week, frequent urination, and some dysuria.  
He denied hematuria, polydipsia, or any changes in his bowels.  
On examination, the Veteran's abdomen was normal and there was no 
edema in his extremities.  A urinary tract infection was 
assessed.  In October 2006, the Veteran called in to complain of 
dysuria, frequent and urgent urination, and lower abdominal 
discomfort for four days.  He was seen in the clinic three days 
later in November 2006, at which time he complained of dysuria, 
frequency, and urgency for one week.  He denied abdominal pain, 
fever, flank pain, urethral discharge or other symptoms.  On 
examination, the Veteran's abdomen was soft and nontender to 
palpation.  There was no flank tenderness.  A urinary tract 
infection was assessed.

In letters received in July 2008, the Veteran's employers, M&L 
Construction and J&M Construction, stated that because of the 
Veteran's stomach problems, he was unable to fully complete the 
required tasks.  It was noted that he could not lift anything 
over ten pounds, including wearing a tool belt, as this caused 
his stomach to act up, and he was therefore restricted to light 
duty and working only ten hours a week.

At the July 2008 Travel Board hearing, the Veteran testified that 
he could no longer wear tight belts or tight pants, as the scar 
from his splenectomy became tender, irritated and painful.  He 
reported that he was employed part-time as a contractor and could 
not wear his tool belt for long periods of time.  He also could 
not carry anything heavy due to stomach pain.  He reported that 
when he got sick, he had to go home, vomited, had diarrhea, and 
was rendered "useless" for the remainder of the day.  He denied 
receiving treatment for these symptoms, but explained that when 
he sought outpatient care from the VA (every six months), he was 
not working on such days, and the disability was quiescent.

In a February 2009 VA Form 21-4192, the Veteran's former 
employer, M&L Construction, reported that the Veteran last worked 
in July 2006, and that he had been terminated because he was 
"[unable] to do work."  No further explanation was offered as 
to why the Veteran had been unable to do the work.

On March 2010 VA examination, the Veteran reported that he had 
been involved in an automobile accident in service, sustaining 
injuries that required a splenectomy.  During this operation, 
parts of his stomach and intestines were removed.  He stated that 
he now suffered from chronic stomach pain and diarrhea with heavy 
lifting or when wearing a tool belt; this affected his ability to 
work.  He indicated that he suffered from infections three times 
a year; these required antibiotic treatment and usually lasted 
about ten days.  He also reported that after service, he worked 
for 20 years taking out boilers, and then for 10 years in 
construction.  He had a workers' compensation claim for his back 
(herniated lumbar discs), and was taking various medications for 
his back.  On review of the claims file, the examiner noted that 
after 2002, there was minimal documentation in the Veteran's VA 
treatment records regarding abdominal discomfort.  A physical 
examination of the abdomen revealed that it was soft, 
nondistended, and tender to palpate in the left upper quadrant 
and along the midline scar.  No hepatomegaly was appreciated, 
bowel sounds were present in all four quadrants, and there was no 
edema in his extremities.  Diagnostic testing showed that the 
Veteran's hemoglobin level (of 13.7 g/dL) and platelet count (of 
297,000 cmm) were within normal limits.  Residuals, postoperative 
splenectomy, scar and intra-abdominal adhesions were diagnosed.  
In an April 2010 addendum opinion, the examiner opined that it 
was "less likely than not that any residuals of the [Veteran's] 
remote splenectomy would prevent him from engaging in lifting 
more than 10 [pounds] or engaging in any strenuous forms of 
employment, and more likely than not his back injury with 
herniated discs would cause lifting and other work 
restrictions."  This opinion was based on the Veteran's own 
reports that he developed back pain after working 20 years 
"taking boilers out" and then 10 years in construction.  The 
examiner also emphasized that the Veteran had filed a workers' 
compensation claim for his back pain, and that MRI studies showed 
he had herniated lumbar discs. 

On August 2010 VA examination, the Veteran complained of stomach 
problems and diarrhea, which he related to his service-connected 
splenectomy.  Regarding diarrhea, he reported that about two to 
three years prior, he began experiencing loose bowel movements 
after any type of physical exertion that required lifting or 
repetitive bending.  Regarding stomach pain, he reported that 
this also was exacerbated by any repetitive bending, 
lifting/carrying of heavy objects, and climbing of ladders.  He 
described the pain as mostly in the upper abdominal area, in the 
midline between the umbilicus and the sternum.  He denied any 
nausea or vomiting, and any constitutional symptoms of fevers, 
chills, or myalgias.  He did not give a history of systemic 
infections, and his medical records were equally silent for any 
systemic infections.  On review of the claims file, the examiner 
stated that, as far back as 1978, the Veteran had complained of 
an abdominal condition related to his postoperative splenectomy, 
described as a burning sensation of abdominal pain.  This was 
usually associated with food.  There were no complaints of 
abdominal pain related to any type of exertion or lifting.  On 
physical examination, a well-healed surgical incision in the 
midline was observed.  There was no tenderness to palpation in 
the right or left, upper or lower quadrants of the abdomen.  He 
did identify an area inferior to the sternum as the source of his 
pain; this was found to be consistent with the symptoms he 
described in the earlier interview.  Bowel sounds were present in 
all four quadrants and were slightly hyperactive.  There was no 
hernia.  There was tympany on percussion throughout.  There was 
no spleen palpated in the left upper quadrant, and no 
hepatomegaly palpated in the right upper quadrant.  Laboratory 
values reviewed from February 2010 and June 2010 showed normal 
complete blood count, normal renal functions, normal 
electrolytes, and normal liver enzymes.  Postoperative 
splenectomy was diagnosed.  The examiner opined that it was 
"less likely than not that the veteran's complaints of 'stomach 
pain' and 'diarrhea' [were] a result of his service-connected 
splenectomy."  He also noted that the Veteran "[did] not give 
any history, or have any medical findings consistent with any 
systemic infections."





C.	Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedular rating, which is based on average impairment of 
earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

The Veteran's statements describing his symptoms and condition 
are competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be viewed in conjunction with the 
objective medical evidence and the pertinent rating criteria.

The Court has held that "staged" ratings are appropriate for an 
increased rating claim where the factual findings show distinct 
time periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's residuals of a splenectomy are rated under 
38 C.F.R. § 4.117, Code 7706.  Under the rating criteria in 
effect prior to September 1995, a 30 percent rating was assigned 
for removal of the spleen, to include complications.  Under the 
current rating criteria, a single/maximum 20 percent rating of is 
provided for splenectomy, and a note following provides that any 
complications, such as systemic infections with encapsulated 
bacteria, are to be rated separately.  

The Veteran has been assigned a 30 percent rating under Code 7706 
since September 11, 1978.  [This rating has been in effect for 
more than twenty years, and is "protected".  See 38 C.F.R. 
§ 3.951.]  As this rating exceeds the maximum schedular rating 
under the current criteria for rating splenectomy, consideration 
turns to whether there are any separately ratable complications 
of the splenectomy.  As noted in the Introduction, the Veteran 
has been awarded service connection for a residual scar, 
secondary to his splenectomy, and a separate 10 percent rating 
has been assigned for such disability (and the matter of the 
rating for the scar is not before the Board).  Therefore, only 
residuals other than the splenectomy scar are for consideration.

Under 38 C.F.R. § 4.118, Code 7705 (for thrombocytopenia), the 
next higher rating available (a 70 percent rating) is warranted 
where the evidence shows that a veteran has a platelet count 
between 20,000 and 70,000, not requiring treatment, without 
bleeding.  A 100 percent rating is warranted where the platelet 
count is less than 20,000 with active bleeding, requiring 
treatment with medication and transfusions.  The Veteran's VA 
treatment records are silent for any indication that he has, at 
any point during the appeal period, suffered from an abnormal 
blood count, or suffered from any active bleeding requiring 
medical treatment.  On March 2010 VA examination, it was noted 
that his hemoglobin level (of 13.7 g/dL) and platelet count (of 
297,000) were normal.  On August 2010 VA examination, the 
examiner reviewed laboratory values from February 2010 and June 
2010 and noted that they showed normal complete blood count.  

The Board has also considered the Veteran's allegation that he is 
entitled to an increased rating for his residuals of a 
splenectomy because he suffers from abdominal pain and diarrhea 
when lifting heavy items, bending over, or wearing a tool belt.  
The Veteran's VA treatment records are silent for any treatment 
for such complaints.  Although he was treated for lower abdominal 
discomfort in September and October 2006, this symptom was 
associated with urinary tract infections (and not with any 
residuals of splenectomy).
At the July 2008 Travel Board hearing, the Veteran denied 
receiving any treatment for his abdominal and diarrhea 
complaints, but explained that whenever he sought VA outpatient 
care, he was not working, and therefore the problems were 
quiescent.  In June 2006 and August 2010, he was afforded VA 
examinations to determine whether his abdominal and diarrhea 
complaints were part of his service-connected residuals of a 
splenectomy.  Both examiners opined that these conditions were 
not likely related to his service-connected disability.  
Significantly, the June 2006 and August 2010 VA examination 
reports are the only competent (medical) evidence of record 
regarding this matter.  Although the Veteran may be competent to 
testify as to symptoms he experiences, he is not competent to 
state whether such symptoms are related to his splenectomy as he 
is a layperson and lacks the training to opine regarding medical 
etiology; this is a question that is medical in nature and not 
capable of resolution by lay observation.  See Espiritu, supra; 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As for any findings of systemic infections, on March 2010 VA 
examination, the Veteran reported that he suffered from 
infections three times a year and required antibiotic treatment.  
However, his VA treatment records are silent for any treatment of 
infections, including any prescriptions for antibiotic 
medications.  On August 2010 VA examination, the examiner stated 
that the Veteran "[did] not give any history, or have any 
medical findings consistent with any systemic infections."  In 
light of the factual record, the Board finds the Veteran's 
accounts of systemic infections not credible. 

For the foregoing reasons, the Board finds that the clinical 
findings in the record do not show that the Veteran has any 
complications from the splenectomy (other than a tender and 
painful scar) that may be rated separately for the purposes of 
additional evaluation.  Accordingly, the preponderance of the 
evidence is against a schedular rating in excess of 30 percent 
for the Veteran's residuals for a splenectomy.

The Board has also considered whether referral for extraschedular 
consideration is indicated.  There is no objective evidence 
suggesting that the disability picture presented by the Veteran's 
residuals of a splenectomy is exceptional or that schedular 
criteria are inadequate (as the evidence of record does not show 
any further complications/disabling effects from the disability).  
The Board notes that the Veteran has argued he is unable to work 
because any significant physical exertion causes him to develop 
abdominal pain and diarrhea.  The Board also considered the 
letters submitted by his employers, which stated essentially that 
the Veteran could not work extended hours and was only able to 
perform light duties because of his stomach troubles.  However, 
as was noted above, competent (medical) evidence in the record 
establishes that the complaints of abdominal pain and diarrhea 
are unrelated to his service-connected splenectomy.  Furthermore, 
in an April 2010 addendum opinion, the March 2010 examiner opined 
that residuals from the Veteran's remote splenectomy did not 
prevent him from lifting more than ten pounds or from engaging in 
any strenuous forms of employment, and that it was more likely 
than not that it was his nonservice-related back injury with 
herniated discs that required lifting and other work 
restrictions.  This opinion was based on treatment records 
showing that the Veteran had herniated lumbar discs, and the 
Veteran's own report of having filed a workers' compensation 
claim for his back pain.  Consequently, referral for 
extraschedular consideration is not indicated.  See 38 C.F.R. 
§ 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, to 
the extent that the Veteran's testimony that he is unemployable 
because of his service-connected disabilities also raises an 
inferred claim for TDIU (see Rice v. Shinseki, 22 Vet. App. 447 
(2009)), the Board notes that such claim is pending unadjudicated 
by the RO, and has been referred to the AOJ for appropriate 
action.


ORDER

A rating in excess of 30 percent for residuals of a splenectomy 
is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


